Tilzer, J.
We agree with petitioner that evidence of a “ mere rear end collision ” between his car and the vehicle directly in front of him, where the forward vehicle was traveling at 30 miles per hour on a four-lane highway, would be insufficient to support a finding of gross negligence so as to warrant the suspension of his driver’s license. But on the additional evidence before the Referee as to the circumstances of the rear-end collision, but one conclusion can be drawn: that petitioner was guilty of gross negligence in the operation of his motor vehicle. Petitioner struck the car in front of him so violently that his own vehicle was propelled across the roadway three lanes to the left and onto the center divider where it came to a stop against a tree. There was some $600 damage done to the other car and its driver suffered personal injuries necessitating her hospitalization for five days. After the impact, she was subjected to oral abuse by the petitioner, whom she described as being ‘'a little bit intoxicated. ’ ’ And, frightened by the petitioner’s manner and his profanity, she called her parents who arrived at the scene within 10 minutes after the occurrence. Her father testified that the petitioner “ reeked of liquor.”
We regard the foregoing evidence as substantial in character and sufficient in law to justify the determination of the Commissioner of Motor Vehicles. Moreover, even assuming room for choice as to whether the petitioner’s negligence was slight or gross, upon this record that decision was for the trier of the facts. Others too, as is evident, might reasonably make the same choice. (Matter of Donahue v. Fletcher, 299 N. Y. 227, 232; Matter of Stork Rest. v. Boland, 282 N. Y. 256, 273-274; People v. Angelo, 246 N. Y. 451, 457; Matter of Kelley v. Kelly, 5 A D 2d 913; Matter of Jenson v. Fletcher, 277 App. Div. 454, 457.)
The determination of the Commissioner of Motor Vehicles should be confirmed, without costs and without disbursements.